                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 KERRY J. OWENS, JR.,

                              Plaintiff,
        v.                                                               ORDER

 SAMUEL PATEK and                                                     18-cv-624-jdp
 GARRETT MORRIS,

                              Defendants.


       Pro se plaintiff Kerry J. Owens, Jr. filed this lawsuit asserting Fourth Amendment

excessive-force claims against two police officers. Owens was a state prisoner at the time he

filed his complaint, but on November 26, 2019, he was released from Department of

Corrections custody. He did not provide the Department of Corrections with a forwarding

address, nor did he contact the court to update his address in accordance with the instructions

provided at the beginning of this case. See Dkt. 6, at 5. The clerk’s office contacted Owens’s

probation office in an attempt to obtain Owens’s current address but was told that the

probation office didn’t have a current address for Owens either.

       On January 2, 2020, Magistrate Judge Stephen Crocker gave Owens a deadline of

January 17, 2020, to advise the court in writing that he wished to proceed with this lawsuit.

Dkt. 43. Judge Crocker warned that if the court had not heard from Owens by that deadline,

it would dismiss this case for failure to prosecute. That order was sent to Owens’s probation

officer in Beloit. The deadline has now passed, and the court has received nothing from Owens.

Accordingly, I am dismissing this case with prejudice for Owens’s failure to prosecute. James v.

McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005) (“A district court has the authority under
Federal Rule of Civil Procedure 41(b) to enter a sua sponte order of dismissal for lack of

prosecution.”).



                                         ORDER

        IT IS ORDERED that plaintiff Kerry J. Owens Jr.’s case is DISMISSED WITH

PREJUDICE. The clerk of court is directed to enter judgment for defendants and close this

case.

        Entered January 28, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            2
